DETAILED ACTION
Response to Amendments/Arguments
Claims 1-4 and 8-22 are pending.  Claims 1 and 10 have been amended.  Claims 5-7 are cancelled.  Claims 20-22 are new.
Applicant’s arguments, see pages 7-8, filed 9/26/2022, with respect to the 112(b) rejection of claim 13 has been fully considered and is persuasive.  As stated in Applicant’s reply, the term “about” is a descriptive term “to avoid a strict numerical boundary on the recited parameter ranges”, but “its scope would be understood by persons in the field of the invention”.  Therein, the term “about” as claimed is being construed to include known industry standard variances/tolerances in the wt% of the claimed constituents.
Applicant’s arguments, see pages 8-10, filed 9/26/2022, with respect to the rejection(s) of claim(s) 1, 10 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made Stoyanov in view of Bhatia et al. (US 20050255648) for claims 10 and 13.  See rejection below for details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "comprising at least one of hafnon, hafnium oxide, a blend of hafnium oxide and silicon or silicon oxide; and" in lines 4-6.  As written the last term of the group could be interpreted as “a blend of hafnium oxide and silicon, or a blend of hafnium oxide and silicon oxide”, or “a blend of hafnium oxide and silicon, or silicon oxide”.  Therein, the claim is indefinite as one having ordinary skill in the art would be unable to ascertain the scope of the claimed invention.  For examination purposes, as best understood by the Examiner in view of the specification, the last term of the group will be interpreted as “a blend of hafnium oxide and silicon, or a blend of hafnium oxide and silicon oxide”.  Examiner suggests amending the claim to clarify the group options being claimed.
Claims 11-12 and 21-22 are also indefinite by virtue of their dependency on Claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyanov et al. (US 10544698) in view of Bhatia et al. (US 20050255648), hereinafter: “Bhatia”.
In Reference to Claim 10
Stoyanov teaches:
A rotating component(69) comprising:
a tip(86); and
an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises:
a barrier layer(protective coating; Col 6, l. 63 to Col 7, l. 3); and
an abrasive layer(98) on the barrier layer, wherein the abrasive layer comprises silicon carbide(Col 8, ll. 12-16).
Stoyanov fails to teach:
The abrasive coating system having an oxide or silicate-based barrier layer and wherein the oxide or silicate-based barrier layer comprises at least one of a hafnon, hafnium oxide, a blend of hafnium oxide and silicon, or a blend of hafnium oxide and silicon oxide
Bhatia teaches:
An analogous barrier layer having an intermediate composite oxide-based barrier layer comprising at least one of hafnium oxide, a blend of hafnium oxide and silicon, or a blend of hafnium oxide and silicon oxide(P[0017]) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoyanov to incorporate the teachings of Bhatia to construct the barrier layer of at least one of hafnium oxide, a blend of hafnium oxide and silicon, or a blend of hafnium oxide and silicon oxide to improve adhesion of the abrasive layer to the substrate and/or prevent reactions between the abrasive layer and the substrate(P[0017]).
	Further, as Bhatia teaches that the use of a “hafnium oxide, a blend of hafnium oxide and silicon, or a blend of hafnium oxide and silicon oxide” are known materials suitable barrier layers for a gas turbine engine component, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “hafnium oxide, a blend of hafnium oxide and silicon, or a blend of hafnium oxide and silicon oxide” because it is merely the selection of an art known material suitable for the construction of abrasive coating system for a gas turbine engine component.
In further support of this position, the selection of a known material to make an
abrasive coating for a gas turbine engine component prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 11
Stoyanov in view of Bhatia teaches:
The rotating component of claim 10(see rejection of claim 10 above), wherein the rotating component comprises at least one of a gas turbine blade(69 is a gas turbine blade; Col 6, ll. 9-12 of Stoyanov) or a knife seal(84 - Stoyanov).
In Reference to Claim 12
Stoyanov in view of Bhatia teaches:
The rotating component of claim 10(see rejection of claim 10 above), further comprising at least one additional layer(96 - Stoyanov) between the tip and the barrier layer(Fig 4a, 5a of Stoyanov), wherein the additional layer comprises a thermal barrier coating(96 provides a thermal barrier) comprising stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59 of Stoyanov).
In Reference to Claim 13
Stoyanov teaches:
A rotating component(69) comprising:
a tip(86); and
an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises:
a barrier layer(protective coating; Col 6, l. 63 to Col 7, l. 3); and 
an abrasive phase(abrasive particulate or grit of 98), wherein the abrasive phase comprises silicon carbide(98 comprises SiC particulate; Col 8, ll 12-16).
Stoyanov fails to teach:
	a composite oxide-based barrier layer comprising between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon
Bhatia teaches:
An analogous barrier layer having an intermediate composite oxide-based barrier layer comprising a blend of hafnium oxide and silicon(P[0017]) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoyanov to incorporate the teachings of Bhatia to construct the barrier layer of a blend of hafnium oxide and silicon to improve adhesion of the abrasive layer to the substrate and/or prevent reactions between the abrasive layer and the substrate(P[0017]).
	While Bhatia does not explicitly disclose the composition wt. % of the intermediate layer, Bhatia does disclose that the intermediate layer is applied at the same thickness and in the same manner as a top barrier layer(P[0017], P[0020]).  Bhatia further discloses the top barrier layer having a composite oxide-based barrier layer comprising between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon(P[0015]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoyanov to incorporate the teachings of Bhatia to construct the barrier layer of a composite oxide-based barrier layer comprising between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon to achieve predictable results.  In this case, the predictable result is a barrier layer constructed to improve adhesion of the abrasive layer to the substrate and/or prevent reactions between the abrasive layer and the substrate(P[0017]).
Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  The combined teachings of the prior art provide a sufficient basis for a reasonable expectation of success.
Further, as Bhatia teaches that the use of “about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon” is a known material composition suitable for a barrier layer in a gas turbine engine component, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon” because it is merely the selection of an art known material suitable for the construction of barrier layer for a gas turbine engine component.
In further support of this position, the selection of a known material to make a barrier layer in an abrasive coating for a gas turbine engine component prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 14
Stoyanov in view of Bhatia teaches:
The rotating component of claim 13(see rejection of claim 13 above), wherein the rotating component comprises at least one of a gas turbine blade(69 is a gas turbine blade; Col 6, ll. 9-12 of Stoyanov) or a knife seal(84 - Stoyanov).
In Reference to Claim 15
Stoyanov in view of Bhatia teaches:
The rotating component of claim 13(see rejection of claim 13 above), further comprising at least one additional layer(96 - Stoyanov) between the tip and the composite layer(Fig 4a, 5a of Stoyanov), wherein the additional layer comprises at least one of a bond layer, a thermal barrier coating(96 provides both boding support and a thermal barrier) comprising stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59 of Stoyanov).
In Reference to Claim 21
Stoyanov in view of Bhatia teaches:
The rotating component of claim 10(see rejection of claim 10 above), wherein the tip comprises a superalloy substrate(Ti or Ni Alloy; Col 10, ll. 36-42 of Stoyanov), the component further comprising at least one additional layer(96 - Stoyanov) between the tip and the barrier layer(Fig 4a, 5a of Stoyanov), wherein the additional layer comprises a thermal barrier coating(96 provides a thermal barrier) comprising stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59 of Stoyanov).
In Reference to Claim 22
Stoyanov in view of Bhatia teaches:
The rotating component of claim 10(see rejection of claim 10 above), wherein the tip comprises a ceramic matrix composite(Col 10, ll. 36-42 of Stoyanov), the component further comprising an additional layer between the tip and the barrier layer(additional intermediate layer; Bhatia, P[0017]), wherein the additional layer comprises an environmental barrier coating comprising at least one of a rare earth silicate or BSAS(P[0017]).
Allowable Subject Matter
Claims 1-4, 8-9 and 16-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745